DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 08/25/2022. Claims 1-2, 7, 9, 13, and 15 are amended, and claim 11 is canceled. Currently, claims 1-10 and 12-20 are pending and are being examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the unlabeled rectangular boxes (elements 4, 6, 8, 9, 10, 11, and 14 in fig. 1, and elements 20, 51, 53, 54, 55, 57, 58, 59 in fig. 5) shown in the drawings should be provided with descriptive text labels
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (US 20140188039).
Regarding claim 1, Andrew discloses a method of removing visceral fat from a subject (abstract), the method comprising: 
inserting at least a distal portion of a cannula 30 into anatomy of the subject (fig. 2, region near distal tip 32 as a distal portion of cannula 30, paragraph 0073, “cannula is inserted into the abdomen via an open surgical procedure”, wherein the anatomy comprises the abdominal cavity (paragraph 0077, “liposuction procedures including, without limitation… abdomen”), wherein the cannula 30 is elongate along a longitudinal direction and the distal portion defines at least one aperture 37 that is open to an interior cavity of the cannula (fig. 3, orifice 37 leading to interior of cannula 30, see abstract, “cannula that has an interior cavity and an orifice configured to permit material to enter the cavity”; 
generating a negative pressure in an interior of the cannula, thereby drawing a portion of visceral fat from the anatomy, through the at least one aperture and into the interior cavity (abstract, “This is accomplished by generating a negative pressure in the cavity so that a portion of the tissue is drawn into the orifice”); 
delivering fluid through a conduit of the cannula along the longitudinal direction (fig. 3, fluid supply tubes 35 in longitudinal direction, see abstract, “Fluid is then delivered in pulses, via a conduit”, wherein the fluid is delivered as a series of pulses that are individually at a pressure in a range of 600 psi to 1300 psi and at a temperature in a range of 80 degrees Fahrenheit and 140 degrees Fahrenheit (paragraph 0043, “the biocompatible heated solution should preferably be delivered to the target fatty tissue at a temperature between 75 and 250 degrees F… Also, for liquefaction of fatty deposits the pressure of the heated solution is preferably between about 200 and about 2500 psi, more preferably between about 600 and about 1300 psi…”; 
expelling the fluid in the series of pulses from the conduit ( “Fluid is then delivered in pulses”, see abstract); 
impacting the expelled fluid against the portion of visceral fat so as to liquefy the visceral fat (paragraph 0031, “The target fatty tissue is heated by impinging boluses of fluid and is softened, gellified, or liquefied”); and 
suctioning at least a major portion of the liquefied visceral fat through the interior of the cannula and away from the subject responsive to the negative pressure (abstract. “The visceral fat that has been softened, liquefied, or gellified is then suctioned away”.
Andrew is silent to wherein the anatomy comprises a peritoneal cavity.
However, Andrew discloses wherein the device can be used to remove other biological tissue in the peritoneal cavity (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Andrew such that the anatomy comprises a peritoneal cavity for the purpose of providing liposuction treatment to a specific area of the body that has significant stores of visceral fat, thereby assisting in the prevention of diabetes mellitus type II and cardiovascular disease (paragraph 0076).
Andrew discloses wherein each expelled pulse of the fluid comprises a bolus having a volume (paragraph 0027, “a series of boluses of fluid are ejected from the delivery orifice 43”), but is silent to wherein the volume is between 215 microliters and 245 microliters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Andrew such that the bolus volume is between 215 microliters and 245 microliters for the purpose of providing a suitable amount of fluid that can liquify a fat deposit of a certain size (paragraph 0005, “The heated solution liquefies or gellifies parts of the visceral fat, so they can be removed from the patient’s body more easily”), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Andrew would not operate differently with the claimed bolus volume and since the device is focused on providing pulsed boluses of fluid to liquefy fat, the device would function appropriately having the claimed bolus volume. Further, applicant places no criticality on the range claimed, indicating a variety of ranges (see application specification, paragraph 0049, “The volume of each bolus (pulse) delivered to each aperture is preferably between about 200 microliters and about 275 microliters, more preferably between about 215 microliters and about 245 microliters, and still more preferably about 230-microliters”).
Regarding claim 2, Andrew discloses wherein the fluid is delivered at a temperature of about 115 degrees Fahrenheit (paragraph 0043, “biocompatible heated solution should be… at a temperature between 75 and 250 degrees F, and more preferably between 110 and 140 degrees F.), each bolus is delivered at a pressure between 600 and 1300 psi (paragraph 0043, “more preferably between about 600 and about 1300 psi”), and the fluid is delivered at a pulse rate in a range of 25 to 60 pulses per second (paragraph 0043, “The pulse rate of the solution is preferably between 20 and 150 pulses per second, more preferably between 25 and 60 pulses per second.”).
Regarding claim 3, Andrew discloses wherein the pulses are delivered with a duty cycle in a range of 30 percent to 80 percent (paragraph 0043, “the duty cycle may range between 30 and 60%”), the fluid boluses have a rise rate of between 0.1 and 3.0 milliseconds (paragraph 0044, “In preferred embodiments, the rise rate… is about 1 millisecond or faster”), and the pressure is in the range of 800 psi to 1100 psi (paragraph 0043, “preferably between about 600 and about 1300 psi”).
Regarding claim 5, Andrew discloses the method further comprising, after the inserting step: moving the distal portion of the cannula 30 back and forth in an arc motion along an arc direction that is substantially perpendicular to the longitudinal direction (paragraph 0069, “the operator would be able to bend the joint back and forth, like a windshield wiper so as to move the distal end in an arc. A suitable range of motion is 90 degree… up to 180 degree”, therefore it appears to be substantially perpendicular to the longitudinal direction),
Moving the distal portion of the cannula 30 back and forth along the longitudinal direction while moving the distal portion back and forth in the arc motion (paragraph 0070, “If an articulation joint with two perpendicular degrees of freedom is used, the operator would be able to bend the joint back and forth, and would also be able to move the distal end of the probe up and down in a direction that is perpendicular to the plane of the wiping motion.”
Regarding claim 8, Andrew discloses the method further comprising treating a medical condition in a subject
such that the subject experiences at least a reduction of symptoms of the medical condition, and the medical condition, and the medical condition is type II diabetes mellitus (paragraph 0076, “The embodiments that are optimized for removing visceral fat… or as stand alone procedures for obese patients who do not qualify bypass surgery, especially for individuals with poorly controlled diabetes mellitus type II… for the prevention of diabetes mellitus type II”).
Regarding claim 13, Andrew discloses a cannula for removing visceral fat from a subject in vivo (abstract), comprising: 
a cannula body 30 defining a proximal end 31 and a distal end 32 spaced from each other along a longitudinal direction (fig. 1, cannula 30 with proximal end 31 and distal end 32, paragraph 0035), the cannula body defining an interior cavity and first and second apertures 37 that are open to the interior cavity (figs. 1 and 3, “suction orifice ports 37” leading into cavity of cannula 30, see [0025])) and are configured to draw visceral fat into the interior cavity- 37 - 4835-6935-4207.1116671.000003responsive to vacuum pressure supplied to the interior cavity (paragraph 0030, “vacuum source 14 creates a low pressure region within cannula 30 such that the target fatty tissue is drawn into the cannula 30 through suction orifice 37.”), the first and second apertures 37 being adjacent the distal end and remote from the proximal end (fig. 3, both orifices 37 near distal tip 32 and away from the proximal end), wherein the first and second apertures 37 are spaced from each other along a circumference of the cannula body (fig. 3, top orifice 37 spaced away on the other side of bottom orifice 37); 
at least one fluid supply tube 35 that extends along the longitudinal direction within the interior cavity (fig. 3, supply tubes 35, see paragraph 0025), wherein the at least one fluid supply tube 35 is configured to deliver fluid toward one or both of the first and second apertures 37 (fig. 3, supply tubes 35 directed towards orifices 37, paragraph 0025, “fluid supply tubes 35 are arranged to spray the fluid across the orifice ports 37”) in a series of pulses (“delivered in pulses”, see abstract) that are individually at a pressure in a range of 600 psi to 1300 psi (paragraph 0043, “more preferably between about 600 and about 1300 psi) and at a temperature in a range of 80 to 140 degrees Fahrenheit (paragraph 0043, “heated solution should preferably be delivered to the target fatty tissue at a temperature between 75 and 250 degrees F, and more preferably between 100 and 140 degrees F”); 
and at least one nozzle 43 at a terminal end of the at least one fluid supply tube (fig. 3, delivery orifice 43, paragraph 0027), wherein the at least one nozzle is configured to eject the series of boluses from the at least one fluid supply tube (paragraph 0027, “a series of boluses of fluid are ejected from the delivery orifice 43”) and impact the series of boluses against visceral fat drawn into the interior cavity (paragraph 0031, “The target fatty tissue is heated by impinging boluses of fluid”).
Andrew discloses wherein each expelled pulse of the fluid comprises a bolus (paragraph 0027, “a series of boluses of fluid are ejected from the delivery orifice 43”), but is silent to wherein the bolus has a volume between 215 microliters and 245 microliters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Andrew such that the bolus volume is between 215 microliters and 245 microliters for the purpose of providing a suitable amount of fluid that can liquify a fat deposit of a certain size (paragraph 0005, “The heated solution liquefies or gellifies parts of the visceral fat, so they can be removed from the patient’s body more easily”), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Andrew would not operate differently with the claimed bolus volume and since the device is focused on providing pulsed boluses of fluid to liquefy fat, the device would function appropriately having the claimed bolus volume. Further, applicant places no criticality on the range claimed, indicating a variety of ranges (see application specification, paragraph 0049, “The volume of each bolus (pulse) delivered to each aperture is preferably between about 200 microliters and about 275 microliters, more preferably between about 215 microliters and about 245 microliters, and still more preferably about 230-microliters”).
Regarding claim 15, Andrew discloses wherein the first and second apertures are substantially equivalent in size and shape (paragraph 0066, “In the illustrated embodiments, the orifice ports 37 are oval and are all the same size”), the first and second apertures each define a length and a width (paragraph 0066, ovals inherently define a length and a width), wherein the length is greater than the width (paragraph 0053, “A suitable side [sic] for oblong suction orifices is between about 0.2”x0.05”. NOTE: the length is 0.2” which is 4x greater than the width of 0.05” ), but fails to teach wherein the length is 6x greater than the width.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures disclosed in Andrew such that the length is 6x greater than the width for the purpose of providing a suitable size for the apertures to uptake a larger amount of visceral fat, thereby reducing the chance for occluding the apertures, and since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617.F.2d 272,205 USPQ 215 (CCPA 1980) 
Regarding claim 16, Andrew discloses wherein  the first and second apertures are spaced from each other by an offset distance along the circumference of the cannula body (fig. 3, orifices 37 on opposite sides of each other, paragraph 0045, “suction orifice ports 37 are on opposite sides of tile cannula 30”), and the first and second apertures are longitudinally offset from each other (fig. 3, orifices 37 don’t align with each other), such that a distal end of the second aperture is longitudinally aligned with a longitudinal mid-point of the first aperture (see annotated fig. 3 below), but is silent to wherein the width is about 2x greater than the offset distance, and wherein the distal end of the second aperture is longitudinally aligned with a longitudinal mid-point of the first aperture.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the apertures disclosed in Andrew such that the width is about 2x greater than the offset distance for the purpose of providing a suitable size for the apertures to uptake a larger amount of visceral fat, thereby reducing the chance for occluding the apertures, and since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617.F.2d 272,205 USPQ 215 (CCPA 1980)
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the second aperture to be longitudinally aligned with a longitudinal mid-point of the first aperture for the purpose of providing a suitable location for the second aperture that balances between widening the area of suction of the catheter and applying increased suction to a single area, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, Andrew discloses wherein the at least one fluid supply tube 35 includes a first fluid supply tube that extends toward the first aperture 37 (fig. 3, bottom aperture near target fat tissue receiving fluid from top supply tube 35), and a second fluid supply tube that extends towards the second aperture 37 (fig. 3, top aperture 37 receiving fluid from bottom fluid supply tub 35), the at least one nozzle 43 includes a first nozzle at the terminal end of the first fluid supply tube (fig. 3, nozzle 43 on first fluid supply tube), and a second nozzle at the terminal end of the second fluid supply tube (fig. 3, nozzle 43 on second fluid supply tube).
Regarding claim 18, Andrew fails to teach wherein the at least one fluid supply tube includes a single main fluid supply tube that terminates distally at a junction, wherein the junction separates the single main fluid supply tube into first and second supply tube branches that extend toward the first and second apertures, respectively; the at least one nozzle includes (1) a first nozzle at a terminal end of the first fluid supply tube branch, and (2) a second nozzle at a terminal end of the second fluid supply tube branch.
However, another embodiment of Andrew teaches wherein the at least one fluid supply tube includes a single main fluid supply tube that terminates distally at a junction (paragraph 0037, “In another embodiment, a supply tube 35 may branch into multiple tubes, each branch servicing a suction orifice port.”), wherein the junction separates the single main fluid supply tube into a first and second supply tube branches that extend toward the first and second apertures respectively (paragraph 0037, “In another embodiment, a supply tube 35 may branch into multiple tubes, each branch servicing a suction orifice port.”), the at least one nozzle includes a first nozzle at a terminal end of the first fluid supply tube branch, and a second nozzle at a terminal end of the second fluid supply tube branch (each tube leading to an orifice port would end in a nozzle 43, as shown in fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid supply tube to include a single main fluid supply tube that terminates distally at a junction, wherein the junction separates the single main fluid supply tube into first and second supply tube branches that extend toward the first and second apertures, respectively; the at least one nozzle includes (1) a first nozzle at a terminal end of the first fluid supply tube branch, and (2) a second nozzle at a terminal end of the second fluid supply tube branch, as taught in paragraph 0037 of Andrew, for the purpose of providing a consistent pressure level along all branches of the tubing, thereby ensuring consistent treatment of the target area.
Regarding claim 19, Andrew fails to teach wherein the first and second nozzles are each configured to eject the series of boluses in a distal direction (fig. 3, nozzle 43 ejects fluid in a direction distal to the terminal end of u-bend 41)
Regarding claim 20, Andrew as described in Fig. 3 fails to teach wherein the cannula body further defines a third aperture that is open to the interior cavity and is configured to draw visceral fat into the interior cavity responsive to the vacuum pressure, wherein a distal end of the third aperture is longitudinally aligned with the distal end of the second aperture, and the third aperture is spaced from the first aperture by the offset distance along the circumference of the cannula body such that the first, second, and third apertures together span about 140 degrees of the circumference of the cannula body; the junction further separates the single main fluid supply tube into a third supply tube branch that extends toward the third aperture; and the at least one nozzle further includes a third nozzle at a terminal end of the third fluid supply tube branch.
However, other embodiments of Andrew teach wherein the cannula body defines a third aperture that is open to the interior cavity and is configured to draw visceral fat into the interior cavity responsive to the vacuum pressure (paragraph 0037, “a cannula with three suction orifice ports 37”), the junction further separates the single main fluid supply tube into a third supply tube branch that extends toward the third aperture (paragraph 0037, “In another embodiment, a supply tube 35 may branch into multiple tubes, each branch servicing a suction orifice port”, which would service each of the three suction ports), and the at least one nozzle further includes a third nozzle at a terminal end of the third fluid supply tube branch (fig. 4, nozzles 43 at the end of each of the two supply tubes 35, indicating that each supply tube would necessarily have a nozzle in order to provide the fluid to the suction orifice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Andrew such that the cannula body defines a third aperture that is open to the interior cavity and is configured to draw visceral fat into the interior cavity responsive to the vacuum pressure, the junction further separates the single main fluid supply tube into a third supply tube branch that extends toward the third aperture, and the at least one nozzle further includes a third nozzle at a terminal end of the third fluid supply tube branch, for the purpose of providing more suction ports and fluid supply areas in order to increase the span in which fat is suctioned into the device, thereby increasing the time efficiency of the procedure, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Andrew such that a distal end of the third aperture is longitudinally aligned with the distal end of the second aperture, and the third aperture is spaced from the first aperture by the offset distance along the circumference of the cannula body such that the first, second, and third apertures together span about 140 degrees of the circumference of the cannula body, for the purpose of maximizing the area that the cannula suctions fat from the patient, thereby making the procedure more time efficient, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin (US 20110034905)
Regarding claim 4, Andrew discloses the method further comprising making an incision through the abdomen and opening the incision (paragraph 0073, “cannula is inserted into the abdomen via an open surgical procedure or through a smaller laparoscopic incision”), wherein the inserting step comprising inserting the distal portion of the cannula through the open incision, into the peritoneal cavity (paragraph 0086, “A), but fails to teach wherein the cannula is inserted into the mesenteric visceral fat of the subject.
However, Cucin teaches a method of removing visceral fat (abstract) wherein the cannula is inserted into the mesenteric visceral fat of the subject (paragraph 0019, “safely removing mesenteric fat in human patients to ameliorate the metabolic syndrome”…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Andrew to insert the cannula into the mesenteric visceral fat of the patient, as taught by Cucin, for the purpose of providing a suitable step of removing mesenteric fat thereby ameliorating the metabolic syndrome and abdominal obesity (see Cucin, paragraph 0019).
Claim 6 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Stubbs (US 20070088274) and Cucin
Regarding claim 6, Andrew fails to teach the method further comprising: making a series of laparoscopic incisions in the abdomen of the patient, delivering gas into the abdomen through at least one of the laparoscopic incisions, thereby inflating the peritoneal cavity, and inserting a laparoscope through one of the laparoscopic incisions, wherein the step of inserting the distal portion of the cannula comprises inserting the distal portion into the mesentery of the peritoneal cavity though another one of the laparoscopic incisions.
However, Stubbs teaches a method of introducing a medical instrument into a patient (paragraph 0021, “gas flow trocar arrangement to permit the introduction of a surgical instrument and its access to the peritoneum”) comprising: making a series of laparoscopic incisions in the abdomen of the patient (fig. 9, series of incisions on patient “P”, see paragraph 0064, also see paragraph 0005, “three to four small incisions, usually no larger than about twelve millimeters), delivering gas into the abdomen through at least one of the laparoscopic incisions, thereby inflating the peritoneal cavity (paragraph 0064, “An insufflation supply conduit 160 from the pilot valve assembly 158 in fluid communication with the insufflation port 58 on each particular trocar assembly 10 being utilized…, paragraph 0006, “Currently, insufflation is performed by providing a regulated pressurized gas to the peritoneal cavity”), and inserting a laparoscope through one of the laparoscopic incisions (paragraph 0005, “Such surgical instruments introduced through the trocar tube and into the abdomen may include… cameras [i.e., a laparoscope]”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Andrew by making a series of laparoscopic incisions in the abdomen of the patient, delivering gas into the abdomen through at least one of the laparoscopic incisions, thereby inflating the peritoneal cavity, and inserting a laparoscope through one of the laparoscopic incisions, as taught by Stubbs, for the purpose of providing a suitable means of granting the surgeon an open interior space in which to work (see Stubbs, paragraph 0005, “The trocar also provides a means to insufflate the abdominal cavity with a low pressure gas… so that the surgeon has an open interior space in which to work”).
Moreover, Cucin teaches the method comprising inserting the distal portion of the cannula comprises inserting the distal portion into the mesentery of the peritoneal cavity though another one of the laparoscopic incisions (paragraph 0019, “safely removing mesenteric fat in human patients to ameliorate the metabolic syndrome”…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Andrew, as modified by Stubbs, such that the distal portion of the cannula is inserted into the mesentery of the peritoneal cavity through another one of the laparoscopic incisions, as taught by Cucin, for the purpose of providing a suitable step of removing mesenteric fat thereby ameliorating the metabolic syndrome and abdominal obesity (see Cucin, paragraph 0019).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin and Stubbs, and in further view of Makower (US 5474057).
Regarding claim 7, Andrew fails to teach the method further comprising inserting a first grasper through a first respective one of the laparoscopic incisions and inserting a second grasper through a second respective one of the laparoscopic incisions; manipulating the first and second graspers to reposition at least one anatomical structure within the mesentery to access visceral fat with the cannula; after the manipulating step, engaging the first and second graspers with a positioning tool, wherein the positioning tool engages the first and second graspers outside of the body; and iterating the positioning tool between: a locked configuration in which a relative position between the first and second graspers is affixed, and an adjustable configuration in which the relative position between the first and second graspers is adjustable.
However, Cucin teaches the method further comprising inserting a first grasper 15 through a first respective one of the laparoscopic incisions (fig. 6, grasper 15, also see paragraph 0053, “trocars for penetrating the abdomen, laparoscopic graspers…) and inserting a second grasper 16 through a second respective one of the laparoscopic incisions, manipulating the first and second graspers 15,16 to reposition at least one anatomical structure within the mesentery to access visceral fat with the cannula (fig. 6, cannula 5 inserted into tented mesentery with assistance of clamp 15 and instrument 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Andrew to include first and second graspers and inserting the  first grasper through a first respective one of the laparoscopic incisions and inserting the second grasper through a second respective one of the laparoscopic incisions, and manipulating the first and second graspers 15, 16 to reposition at least one anatomical structure within the mesentery to access visceral fat with the cannula, as taught by Cucin, for the purpose of providing a suitable method of moving tissue aside and tent the mesentery region (see Cucin, paragraph 0061, “bowel grasped between two clamps to tent up the mesentery”), thereby ensuring a suitable pathway for the cannula to remove fat from the mesenteric region (see Cucin, paragraph 0040).
Moreover, Makower teaches a pair of graspers used in surgery (abstract), and a method of using the device thereof comprising after the manipulating step, engaging the first and second graspers 17 with a positioning tool 10 (fig. 1 and fig. 3, retractor and dissector 10 engaging with tip 17 with grasper 25. Positioning tool 10 further comprises receptacles 14 for tips 17 with graspers 25), wherein the positioning tool engages the first and second graspers outside of the body (“A step may be making an opening for a tubular support for passing into the body followed by the step of leaving a proximal end on the tubular support located outside the patient's body in position to be accessed by the surgeon”), and iterating the positioning tool between a locked configuration in which a relative position between the first and second graspers is affixed (“a similar lock 39 is provided for the spreader grip 34 so that the members 15 can be held in position, i.e., spread apart), and an adjustable configuration in which the relative position between the first and second graspers is adjustable (lock 39 can be unlocked to have the spreader grip 34 movable, see col. 6, lines 51-58 “a similar lock 39 is provided for the spreader grip 34 so that the members 15 can be held in position, i.e., spread apart”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Andrew, as modified by Cucin, such that after the manipulating step, engaging the first and second graspers with a positioning tool, wherein the positioning tool engages the one or more graspers outside of the body and iterating the positioning tool between a locked configuration in which a relative position between the first and second graspers is affixed, and an adjustable configuration in which the relative position between the first and second graspers is adjustable, as taught by Makower, for the purpose of providing a suitable means of maintaining tension in the tissue without giving up other instrumentation (see Makower, col. 2, lines 1-35, “Use of the dissector and retractor may stabilize the cutting implement with respect to the tissue under tension in a way not possible with current instrumentation.”), thereby allowing the tissue grasped to remain in place while the surgeon conducts the rest of the procedure.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin, or in the alternative, under 35 U.S.C. 103 as obvious over Andrew in view of Cucin, and in further view of Quaid (US 5123903)
Regarding claim 9, Andrew discloses a cannula for removing visceral fat from a subject in vivo, comprising: 
a cannula body 30 defining a proximal end and a distal end spaced from each other along a longitudinal direction (fig. 1, cannula 30 with proximal end 31 and distal end 32, paragraph 0035), the cannula body 30 defining an interior cavity  and at least one aperture 37 that is open to the interior cavity (figs. 1 and 3, “suction orifice ports 37” leading into cavity of cannula 30, see [0025]) and is configured to draw visceral fat into the interior cavity responsive to vacuum pressure supplied to the interior cavity (paragraph 0030, “vacuum source 14 creates a low pressure region within cannula 30 such that the target fatty tissue is drawn into the cannula 30 through suction orifice 37.”), the at least one aperture 37 being adjacent the distal end and remote from the proximal end (fig. 3, both orifices 37 near distal tip 32 and away from the proximal end); 
at least one fluid supply tube 35 that extends along the longitudinal direction within the interior cavity (fig. 3, supply tubes 35, see paragraph 0025), the at least one fluid supply tube 35 having a nozzle 43 at a terminal end thereof (fig. 3, delivery orifice 43 at the end of fluid supply tube 35, paragraph 0027), wherein the at least one fluid supply tube 35 is configured to deliver fluid toward the aperture  37 (fig. 4, supply tubes 35 bend around to deliver fluid toward orifice 37, also see claim 14, “the delivery tube routes the fluid from the second fitting to a point that is more distal than the first orifice, and then bends around so that the fluid exits the exit port is traveling back towards the proximal end of the cannula as it passes by the first orifice”) in a series of pulses that are individually at a pressure in a range of 600 psi to 1300 psi (paragraph 0043, “Also, for liquefaction of fatty deposits the pressure of the heated solution is preferably between about 200 and about 2500 psi, more preferably between about 600 and about 1300 psi”) and at a temperature in a range of 80 to 140 degrees Fahrenheit (paragraph 0043, “the biocompatible heated solution should preferably be delivered to the target fatty tissue at a temperature between 75 and 250 degrees F”), and the nozzle is configured to eject the series of boluses from the at least one fluid supply tube and against visceral fat drawn into the interior cavity (paragraph 0031, “The target fatty tissue is heated by impinging boluses of fluid”.),
and an outer sleeve that is disposed over an outer surface of the cannula body (paragraph 0058, “The cannula can be constructed with and without an outer sleeve that is braided coiled, or continuous”)
but is silent to wherein the outer sleeve defines at least  one sleeve aperture aligned with the at least one aperture of the cannula, and wherein the outer sleeve is disposable.
However, Cucin teaches an outer cannula or sleeve 5A of a cannula 5B (fig. 2B3) which defines at least one sleeve aperture 55 aligned with the at least one aperture 56 of the cannula 5B (Fig. 2B3, aspiration aperture 55 of cannula 5A aligning with elongated aperture of cannula 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve disclosed in Andrew by adding a sleeve aperture aligned with the at least one aperture of the cannula, as taught by Cucin, for the purpose of providing an opening for the cannula to suction fat from the patient while still being protected by the sleeve.
Andrew, as modified by Cucin, appears to disclose wherein the outer sleeve is disposable (see Cucin, fig. 2B, outer cannula 5A inserts within hand-supportable housing, therefore it appears to be capable of being disposed) .
However, if this is not clearly envisioned by the applicant, then alternatively Quaid teaches a device used for liposuction (abstract) comprising a sleeve 304 that is disposable (col. 6, lines 51-54 “Yet another advantage of the present invention is that the aspiration sleeve can be manufactured as a disposable product”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve disclosed in Andrew to be disposable, as taught by Quaid, for the purpose of ensuring that the sleeve can be removed and eliminate time-consuming cleaning and sterilization procedures (see Quaid, col. 6, lines 51-54).
Regarding claim 10, Andrew discloses wherein the outer sleeve is constructed of a flexible polymeric material selected from Teflon (paragraph 0058, “The sleeve can be made out of Teflon or other flexible polymeric materials like urethane, nylon, and others”)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin and Quaid, and in further view of Laufer (US 20050165345).
Regarding claim 12, Andrew fails to teach the cannula further comprising at least one cauterizing electrode, wherein the at least one cauterizing electrode is selected from the group comprising: a distal tip electrode that is positioned at the distal end of the cannula, wherein the distal tip cauterizing electrode is rounded, and one or more ring electrodes that are positioned on an outer surface of the outer sleeve.
However, Cucin teaches wherein the cannula further comprises at least one cauterizing electrode (fig. 2B, electro-cauterizing electrodes 60A and 60B about the aspiration aperture of the twin cannula assembly, paragraph 0049), wherein the cauterizing system is a bipolar electro-cauterizing system (paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Andrew by adding at least one cauterizing electrode, as taught by Cucin, for the purpose of providing a suitable means of cauterizing the visceral fat tissue as the fat tissue is being aspirated through the aspiration aperture (see Cucin, paragraph 0049), thereby assisting in safe removal of visceral fat (see Cucin, paragraph 0020).
Moreover, Laufer teaches a fat removal device that cauterizes fat with a bipolar cauterizing system (abstract) wherein the cauterizing electrodes 718 comprise one or more ring electrodes that are positioned on an outer surface of the device (fig. 17, ring electrodes 718 on outer surface of cannula 702, see paragraph 0101)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode disclosed in Andrew, as modified by Cucin, to be selected from one or more ring electrodes that are positioned on an outer surface of the device (and therefore on the outer surface of the sleeve) , as taught and suggested by Laufer, for the purpose of providing a part of a bipolar electrocautery element (see Laufer, paragraph 0101) that would directly cauterize the visceral fat, thereby ensuring safe removal of visceral fat and minimize bleed of the tissue and chances for infection to set in (see Laufer, paragraph 0066, “cauterize the capillary bed which is part of the fatty tissue, thereby minimizing bleeding of the tissue and the chances for infection to set in”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Mozsary (US 5911700).
Regarding claim 14, Andrew fails to teach wherein the cannula body is disposable and is configured to couple with and non-destructively decouple from the at least one fluid supply tube.
However, Mozsary teaches a liposuction cannula (abstract) wherein the cannula body 10 is disposable (col. 2, lines 56-57, “selective connection of disposable and/or reusable cannulas”) and is configured to couple with and non-destructively decouple from a vacuum supply tube 26 (col. 6, lines 10-15, “To remove the cannula 10, the surgeon simply depresses the push-button 28, and slides the connector 24 off the reciprocating member 14. The connector 24 and its installation on the reciprocating member are discussed in more detail below in conjunction with FIGS. 3-5.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Andrew such that the cannula body is disposable and is configured to couple with and non-destructively decouple from the at least one fluid supply tube, as taught and suggested by Mozsary, for the purpose of providing a suitable means of removing the catheter from the assembly, thereby allowing for multiple replacements of a disposable cannula before the device as a whole is disposed of.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument in regards to the drawings, “However, the foregoing boxes in Figs. 1 and 5 do not need further descriptive labels because they are already labeled via the reference characters. See MPEP 608.02(d) (stating that drawings are permitted to show labeled rectangular boxes for convention features)”, the examiner notes that “Conventional features disclosed in the description  and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)” (see MPEP 608.02(d)(a)). The foregoing boxes in Figs. 1 and 5 are unclearly labeled with merely the reference characters (see fig. 1, element 18 for proper labeled representation of a rectangular box).
In response to the applicant’s argument, “the Examiner offers no evidence nor relevant facts to support a conclusion that the claimed bolus volume is a mere routine optimization. Nor does the Examiner offer any explanation as to “why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range”… The Examiner’s bald conclusion regarding the claimed bolus volume is insufficient to establish obviousness”, the examiner respectfully disagrees.
Andrew already disclosed that a pulse of the fluid comprises a bolus that inherently has a volume, and the purpose of the bolus in both Andrew and the instant application is to apply heated fluid in order to liquefy fat. As such, modifying the boluses disclosed in Andrew to have a specific volume of between 215 microliters and 245 microliters would not change how the device operates or the functionality of the boluses. One of ordinary skill in the art would be motivated to modify the boluses disclosed in Andrew to have the specific volume of between 215 microliters and 245 microliters to find an optimum and appropriate volume to liquify fat. The general condition of the limitation was disclosed in the prior art (i.e., the prior art disclosed boluses of heated fluid), so to then discover the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In response to the applicant’s argument “claims 14-20 are patentable over the foregoing prior art references at least by virtue of depending from a patentable base claim”, it is noted that the amendment made to claim 13 (i.e., the boluses having a volume between 215 microliters and 245 microliters) is unpatentable for the reasons highlights above. 
In response to the applicant’s argument “Thus, any attempt to incorporate the outer cannula 5A of Cucin as an outer sleeve onto the cannula of Andrew would require a significant re-design of the outer cannula 5A to avoid adding unnecessary bulk and complexity that would render Andrew’s cannula impractical”, the examiner respectfully disagrees.
	It is noted that the combination of Andrew and Cucin was not to fully incorporate the sleeve taught in Cucin with the device disclosed in Andrew. Andrew already teaches wherein an outer sleeve is disposed over an outer surface of the cannula body, and Cucin merely teaches wherein the outer sleeve defines at least one sleeve aperture aligned with the at least one aperture of the cannula. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve disclosed in Andrew by adding a sleeve aperture aligned with the at least one aperture of the cannula, as taught by Cucin, for the purpose of providing an opening for the cannula to suction fat from the patient while still being protected by the sleeve .
In response to Applicant' s argument “any attempt to incorporate the outer sleeve of Quaid onto the cannula of Andrew would require a significant re-design of the outer sleeve and/or the cannula to prevent the unwanted inclusion of a second aspiration conduit” it is noted that Applicant is simply attacking Quaid in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Andrew and Quaid. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Andrew already teaches an outer sleeve disposed over an outer surface of the cannula body, and Quaid is cited only to teach specifically wherein the sleeve is disposable. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve disclosed in Andrew to be disposable, as taught by Quaid, for the purpose of ensuring that the sleeve can be removed and eliminate time-consuming cleaning and sterilization procedures (see Quaid, col. 6, lines 51-54).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785